Case 1:16-cv-02476-TJK Document 59-1 Filed 02/24/20 Page 1 of 1

United States Court of Appeals

FOR THE DISTRICT OF COLUMBIA CIRCUIT

No. 19-5213 September Term, 2019
1:16-cv-02476-TJK
Filed On: February 24, 2020

American Bar Association and Jamie B.
Rudert,

Appellants
Geoffrey T. Burkhart, et al.,
Appellees
V.

United States Department of Education and
John B. King, Jr.,

Appellees

ORDER

Upon consideration of appellants’ motion for voluntary dismissal of this appeal,
itis

ORDERED that the motion be granted and this case be dismissed.
The Clerk is directed to issue the mandate forthwith to the district court.
FOR THE COURT:
Mark J. Langer, Clerk
BY: /s/

Laura Chipley
Deputy Clerk
